Gillen, J.,
dissenting: I think that by reason of the presumption (that unless otherwise shown a person is in normal health) the finding of the trial judge was warranted that the assured was in sound health on the date of the issue of the policy. Payne v. R. H. White Co., 314 Mass. 63. Further I maintain that in the case of Shurdut v. John Hancock Mutual Life Insurance Co., 320 Mass. 728, the court did not pass on the question of presumption because it was not called upon to pass on this phase of the case.